Citation Nr: 1454577	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  12-22 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1. Entitlement to service connection for a right knee disability.  

2. Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1992 to October 1994, and from July 1998 to July 2001.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The rating decision was created by the RO in San Diego, California, but was issued to the Veteran by the RO in Portland.  

Service connection for a scar on the right side of the forehead and service connection for shin splints were granted in full by a March 2012 rating decision.  Therefore, these issues are not currently before the Board.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has not been provided with a VA examination as to his claims for service connection for right and left knee disabilities.  VA is required to provide a medical examination or obtain a medical opinion if the evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; establishes that the Veteran suffered an event, injury or disease in service, or has a disease or symptoms of a disease listed in 38 C.F.R. §§ 3.309, 3.313, 3.316, and 3.317 manifesting during an applicable presumptive period provided the claimant has the required service or triggering event to qualify for that presumption; and indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability.  38 C.F.R. § 3.159(c)(4)(i).  

In this case, although the record does not contain a medical diagnosis of any knee disability, the Veteran asserted in his claim that he has experienced bilateral knee conditions since March 1999.  As a lay person, the Veteran is not competent to diagnose himself with a particular knee disability.  However, interpreting the evidence in favor of the Veteran, his assertion of a knee condition may be considered as an assertion of experiencing knee symptoms that are observable by a lay person.  In his Form 9 appeal, the Veteran asserted that the same stress that caused his service-connected shin splints caused his knee problems.  The July 2009 VA examination for shin splints noted that bilateral lower leg pain developed when the Veteran underwent physical training with a lot of running during his military service.  Therefore, the Veteran has pointed to an in-service event of physical training with a lot of running as the source of his knee symptoms.  The Veteran's assertion that he has experienced his knee conditions since March 1999 is an indication that his knee symptoms may be related to service.  Therefore, the evidence of record triggers VA's duty to assist, and the Veteran must be offered an examination upon remand.  

The Veteran was scheduled for a Travel Board hearing before a Veterans Law Judge of the Board at the local RO for a date in May 2013.  In a Report of General Information, VA personnel indicated that the Veteran had been contacted one week prior to the scheduled hearing to verify his attendance at the Travel Board hearing scheduled for May 9, 2013.  The Veteran advised that he would not be able to attend the hearing as he would be out of state at the time due to his employment.  He requested that the hearing be rescheduled.  As the Veteran provided a good cause explanation for his request to reschedule, the request is granted.  38 C.F.R. § 20.702(d) (2014).  As such, he must be again afforded an opportunity to provide testimony at a Travel Board hearing before a Veterans Law Judge of the Board at the local RO. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination of his knees with an appropriate VA clinician.  After reviewing the claims file, the examiner is asked to determine whether the Veteran has a diagnosis of a right and/or left knee disability.  For any such diagnosis provided, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's knee disability is etiologically related to his period of active service.  

A complete rationale for any opinion expressed is required.  

2.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655.     

3.  After completing the above development, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case.

4.  If any benefit sought on appeal has not been granted, schedule the Veteran for a Travel Board hearing before a Veterans Law Judge of the Board at the local RO.  Notice of the scheduled hearing should be provided to the Veteran at his most recent address of record, and documented in the claims folder.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



